                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

Beverley D. Wilson,                 )
                                    ) C/A No. 5:19-2028-MBS-SVH
                      Plaintiff,    )
                                    )
        vs.                         )
                                    ) ORDER AND OPINION
City of Orangeburg, et al.,         )
                                    )
                      Defendants.   )
____________________________________)

       Plaintiff Beverley D. Wilson, proceeding pro se, filed a complaint on July 19, 2019, alleging

violations of her constitutional rights. See 42 U.S.C. § 1983. Plaintiff also filed a motion for leave

to proceed in forma pauperis (IFP) the same day. In accordance with 28 U.S.C. § 636(b) and Local

Rule 73.02, D.S.C., this matter was referred to United States Magistrate Judge Shiva V. Hodges.

       The Magistrate Judge reviewed Plaintiff’s IFP motion and issued a Report and

Recommendation on August 7, 2019 in which she noted that Plaintiff is a self-employed pediatrician

and earns $140 per month. The Magistrate Judge further observed that Plaintiff owns two cars, a

$150,000 home in Orangeburg, jewelry worth $2,000, and artwork worth $700.00. In addition,

Plaintiff maintains a second residence in Charleston, where she is attending law school. Although

Plaintiff has monthly expenses in excess of her income, she shares some expenses with another

individual and has obtained student loans to cover her daily expenses. The Magistrate Judge

determined that Plaintiff possesses the means to pay the filing fee. Accordingly, the Magistrate

Judge recommended that the IFP motion be denied. Plaintiff filed no objections to the Report and

Recommendation.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has
no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Ace. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has thoroughly reviewed the record. The court concurs in the Report and

Recommendation and incorporates it herein by reference. Plaintiff’s motion for IFP (ECF No. 3)

is denied. Plaintiff is directed to pay the requisite filing fee within thirty days of the date of entry

of this order. Plaintiff is cautioned that her failure to comply with the terms of this order will subject

her complaint to being dismissed, without prejudice.

        The matter is recommitted to the Magistrate Judge for additional pretrial handling.

        IT IS SO ORDERED.



                                                /s/ Margaret Seymour
                                                Senior United States District Judge

Columbia, South Carolina

October 28, 2019




                                                    2
